March   4, 1970


Honorable J. W. Edgar             Opin,ion No.M-590
Commissioner of Education
Texas Education Agency            Re: Authority of school districts
Austin, Texas                         to contract with cities for
                                      tax assessment, etc. under
                                      provisions of Sections 23.95
                                      and 23.96, Texas Education
                                      Code.
Dear Dr. Edgar:

     By recent letter you have requested an opinion from this
office concerning the above stated matter. We quote from your         "
letter as follows:

          "We are informed that the City of Tyler, by
     agreement with the Board of Trustees of Tyler Inde-
     pendent School District, has assessed and collected
     for many years said 'school district taxes; ..:.
     Further, that the city assesses city taxes on the
     basis of 45% of market value, while the taxes for the
     school district are assessed at 75% of market value.

          "We~are requested by the Board of Trustees of the
     Tyler Independen(t School District to obtain from the
     Office of Attorney General an opinion on the following
     submitted questions:

         "1.   Are independent school districts legally
               permitted to authorize municipalities
               to assess and collect school district
               taxes where a different assessment is used
               or desired by each governmental agency?




                         -2810-
                                                     ,      .




Hon. J. W. Edgar, page 2 (M-590)


     "2 .   Is there any way the Tyler Independent School
            District could continue its contractual ar-
            rangement with the City of Tyler, assuming the
            different assessment ratios remained unchanged?

     "3 .   If the board of ttustees of an independent
            school district appoints and uses its own
            Board of Equalization, other than that of the
            city, would it be permissible under the Code
            to utilize the assessor-collector of the city
            to assess and to collect its school taxes?

     "4 .   Can the independent school district appoint its
            own assessor and Board of Equalization, and the
            district utilize the services of the city
            assessor-collector's office to collect the
            school taxes thereby to realize collection of
            school taxes on assessed values which differ
            from those assessed for city tax purposes."

     The relevant sections of the Texas Education Code are quoted,
in part, as follows:

          "23.92 Alternate Methods of Selection
        '"The board oftrustees of each independent .school '1.."~
     district other than a municipal school district shall
     select an assessor and collector of taxes by one of
     the applicable procedures authorized by this subchapter."

          "23.95 Appointmentof  Assessor Only
         "(a) The board of trustees of any independent
     school district may appoint an assessor of taxes and by
     resolution determine and provide that the taxes shall be
     collected by either the county tax collector or the
     tax collector of any city or town wholly or partly within
     the limits of the school district.

          "(b) The assessor of taxes shall assess the taxable
     property within the limits of the independent school
     district and, when the assessment has been equalized
     by a board of equalization appointed by the board of




                          -2811-
   .      .




Hon. J. W. Edgar, page 3 (M-590)


       -trustees of the school district for that purpose, shall
        prepare the tax rolls of the district and sign and
        certify them to the county or city officer designated to
        collect the taxes.



            '"(a) The city or county collector selected by the
       trustee to collect the taxes for the independent school
       district shall accept the rolls prepared by the special
       assessor as provided above,"

            "23 .96 Assessment, Collector, and Equalization by City
            I'(a) Any independent school district located
       entirely or partly within the boundaries of an incor-
       porated city or town may authorize, by ordinance or
       resolution, the tax assessor, board of equalization,
       and tax collector of the municipality in which it is
       located, entirely or partly, to act as tax assessor,
       board of equalization, and tax collector, respectively,
       for the district.

            "(b) The property in the independent school district
       utilizing the services of such assessor, board of
       equalization, and collector shall be assessed at not
       more than the value for which it is assessed for taxing
       purposes for the municipality.

             "(c) When the ordinance or resolution is passed making
        available their service, said assessor shall assess the
        taxes for and perform the duties of tax assessor for the
        independent school district; the board of equalization
        shall act as and perform the duties of a board of equali-
       .zation for the independent school district: and the col-
       elector shall collect the taxes and,assessments for, and
        turn over as soon as collected to the depository of the
        independent school district, all taxes or money, so
        collected, and shall perform the duties of tax collector
        of the independent school district,
             "(d) ~.~
              "(ej eD .'I




                           -2812-
                                                   ,    I




Hon. J. W. Edgar, page 4   (M-590)



     Section 23.95, quoted above, obviously was intended to
authorize an independent school district to appoint a tax
assessor who shall act for it and to require either the city or
county tax collector to collect the taxes so assessed. Under
these circumstances the district must also appoint,its own board
of equalization to equalize the taxes. No limitation on the
assessed value is placed upon the school district by this Section.

    'Section 23.96, quoted above, authorizes a school district to
turn the whole tax assessing procedure over to the city in which
a school district is partially or totally located. Section 23.96(b)
restricts the property valuation that a school district may im-
pose to a value not greater than that used by the city assessing
and collecting the tax.

     Based upon our above analysis of Sections 23.95 and 23.96
of the Education Code, we would answer your questions as follows:

     In our opinion Question No. 1 should be answered "yes" with
the following qualification: Section 23.96 authorizes a city to
assess and collect and equalize a school district's taxes, but
the assessed valuation of the school district may not be greater
than the collecting city's assessed valuation.

     In our opinion Question No. 2 should be .ahswe,red"no".
When the city both assesses and collects the,,tax the assessed
valuation for the school, cannot be greater than the assessed
valuation for the city. (Section 23.96(b).)

     We answer Question No. 3 as follows: When the district
appoints its own assessor and board of equalization under
Section 23.95 such taxes must be collected by the city or county
tax collector;in this event the city or county tax collector
cannot be the assessor for the district.

     In our opinion Question No. 4 should be answered "yes".
Section 23.95 authorizes the district to appoint its own assessor
and board of equalization and to require either the city or the
county tax collector to collect the tax, and no restriction is
placed upon valuation.




                           -2813-
   .    .




Hon. J. w. Edgar, page 5 (M-598)


                             S U M ,M.A R 'Y   '~ "

                Section 23.95 of the Texas Education Code
            authorizes an independent school district to
            appoint a tax assessor who shall act for it only
            and to require either the city or county tax
            assessor-collector to collect the taxes so assessed.
            Under these circumstances the district must also
            appoint its own bQard of equalization; no limita-
            tion on the assessed value of property is imposed
            by this Section 23.95.

                Section 23.96 of the Texas Education Code
            authorizes an independent school district to
            utilize a city to assess, collect and equalize
            its taxes; in this event the property valuation
            for school tax purposes cannot be greater than
            the valuation used by the city.




                                               eneral of Texas
Prepared by James C. McCoy
Assistant Attorney General

APPROVED:
OPINPOE COMMITTEE

Kerns Taylor, Chairman
Bill Allen, Acting Co-Chairman
Jim Boradhurst
Milton Richardson
Jerry Roberts
W. 0. Shultz

MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant

NOLA WBITE~.
First Assistant


                          -2814-